Citation Nr: 1713770	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-29 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a genitourinary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active duty service from November 1992 to December 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to present testimony before a Veterans Law Judge at a videoconference haring in February 2014; however, he failed to report for the hearing.

In September 2014, the Board remanded the claims for further development.

The issues of entitlement to service connection for a fatigue disability, gastrointestinal disability, right ear hearing loss and left cutaneous neuropathy, were also originally developed for appellate review and were remanded by the Board in September 2014 for further development.  In a July 2015 rating decision, service connection was granted for irritable bowel syndrome with hiatal hernia and gastroesophageal reflux disease, chronic fatigue syndrome, bilateral hearing loss, and left cutaneous neuropathy.  As a result, these issues have been resolved and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  There is no credible evidence indicating that the Veteran has a "qualifying chronic disability" manifested by joint related neck complaints, nor is there any indication that the Veteran has a current neck disability for which service connection can be awarded.  

2.  The Veteran does not have a current genitourinary disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).  

2.  The criteria for service connection for a genitourinary disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided all required notice in conjunction with the Benefits at Discharge Program and receipt of such notice was confirmed in an August 2009 pre-discharge notice response, prior to the initial adjudication of the Veteran's claims in March 2010.

In addition, the duty to assist the Veteran has been satisfied in this case. The service treatment records and VA treatment records are in the claims file.  Moreover, the Board concludes that there has been substantial compliance with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded, in pertinent part, for the Veteran to undergo VA examinations with respect to the claims for service connection. The Veteran underwent the requested VA examinations in July 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Neck Disability

The Veteran is seeking service connection for a neck disability.  

His DD Form 214 confirms that he served in the Southwest Asia Theater of operations during the Persian Gulf War.

As to presumptive direct-incurrence service connection, for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability, service connection may be established for such disability provided it manifests in-service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317 (a)(2), there are three types of chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants presumptive service connection.

An undiagnosed illness is defined as a condition that, by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(ii).  In the case of an undiagnosed illness, unlike nonpresumptive direct service connection, competent evidence of a nexus between the claimed illness and service is not required.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9.  Further, to determine whether the undiagnosed illness manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs of symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, as well as any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii).  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

Signs or symptoms that may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C. 
§ 1117(g); 38 C.F.R. § 3.317(b).

The Veteran's service treatment records document that he complained of neck pain on multiple occasions during active service.  At a September 2009 general medical examination prior to his service discharge, he indicated that this condition had existed since 2001 as stiffness, fatigue and decreased motion.  He reported that his pain was moderate, made worse by physical activity and relieved by rest and medication.  It was noted that he had had massage therapy for the condition from chiropractic care and had responded well to such therapy.  He did not recall being incapacitated to the extent of requiring bedrest, and he did not relate any functional impairment to the condition.  The examiner concluded that there was no current pathology identified on physical examination to render a diagnosis.

On VA examination of the spine in July 2015, the Veteran reported that he did not have any problems with his neck.  Range of motion of the neck was normal.  He denied any flare-ups or functional loss of the cervical spine.  There was no localized tenderness or guarding of the cervical spine.  Muscle strength testing was normal.  Reflex examination was normal.  Overall, there was no indication of any abnormality of the cervical spine.  The examiner noted that evaluation of the Veteran's cervical spine was normal.  There was no pathology or diagnosis.    

To warrant entitlement to service connection for a neck disability under 38 C.F.R. 
§ 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms.  In this case, there are no objective findings of chronic or recurrent neck pain.  Further, there is no evidence at this time of a neck disability manifested to a compensable degree.  

In essence, the Veteran does not exhibit a chronic neck disability that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaint related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of any competent evidence of a neck disability or documentation of complaints of chronic or recurrent symptoms related to his neck, the Board concludes that the Veteran does not currently suffer from such a disability, undiagnosed or otherwise.  For these reasons, service connection is not warranted.

Genitourinary Disability

The Veteran contends that he currently has a genitourinary disability which began in active service.  The Veteran is currently service-connected for nephrolithiasis and for renal cysts.  

The Veteran's service treatment records document that he was assessed with prostatitis during active service.  At the September 2009 general medical examination prior to his service discharge, he indicated that he had been diagnosed with prostatitis in 2004.  He stated that he had increased urinary frequency during the day and night.  He reported having problems sometimes in starting urination (which was weak and hesitant), but he was not incontinent of urine.  He had no problems with impotence, was not on any treatment, and did not know of any condition or disease affecting sexual function such as hormonal imbalance, infection, blood vessel disease, nerve disease, psychological disorder, medication, or treatment.  He did not relate any functional impairment to the condition.  The examiner noted that the current examination of the prostate did not show any detectable significant alteration in the sensation or form of the prostate.  The examiner concluded that there was no current pathology identified on physical examination to render a diagnosis.  

A June 2010 VA treatment record noted the Veteran's report of a history of urethral discharge with bowel movements and that he had been previously diagnosed with prostatitis; he was instructed to keep hydrated.  A May 2011 VA treatment record noted an assessment of hematuria and nephrolithiasis but also noted that he was doing fine.  

On VA genitourinary examination in July 2015, the Veteran stated that he did not have genitourinary tract problems.  He specifically denied hematuria, urinary frequency or urgency.  Physical examination was normal.  The examiner stated that evaluation of the Veteran's genitourinary tract was normal.  There was no pathology to render a diagnosis.  

While the Veteran was treated for prostatitis in service, the weight of the evidence shows no currently diagnosed genitourinary disorder, including residuals of the in-service prostatitis.  As there is no competent evidence of a current diagnosis of a genitourinary disorder, there is no basis on which the claim for service connection for this disorder may be granted.  See Brammer, 3 Vet. App. at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the appeal on this issue is denied.


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a genitourinary disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


